U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 Amendment No. 1 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 MONTGOMERY REAL ESTATE SERVICE, INC. (F/K/A MEDIAGROUP SOUTH, INC.) (Name of small business issuer in its Charter) Nevada 88-0450667 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) Media Group South, Inc. c/o Lessard Property Management, Inc. 191 Chestnut Street Springfield, MA 01103 (Address of principal executive offices) (413) 734-3116 (Issuer's telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on To be so registered which each class is to be registered None. N/A Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated file”, accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer□ Accelerated filer □ Non-accelerated filer
